Title: To Thomas Jefferson from Albert Gallatin, 30 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                        Mch.-Apr. 1808
                     
                        
                        These instruments are not wanted for the Surveyor General; but may be wanted for the Surveying of the coast. The question is respectfully submitted to the President
                  by his obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    
                     The quadrant is the finest that ever was imported into this country, and the time keeper I have had an opportunity of knowing well from mr Brigg’s always comparing it with my clock when he comes here. as they are offered at actual cost, and will be proper for the survey of the coast, we can never get better on better terms. the article of interest, is not reasonable, but perhaps as an extremely low profit it may be admitted.
                                          
                  
                            Th: J
                            
                        
               